DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated February 23, 2021 in response to a non-final office action. Claims 1, 9-14, and 20 have been amended, no claims have been cancelled, and no new claims are added.  Claims 1-20 are subject to examination and have been examined.

Acknowledgement is made to the Applicant’s amendment to the claim 1 to obviate previous objection in regard to informalities. The previous objection to the said claim is hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Fingerhut, et al. (hereafter Fingerhut), US Patent Publication 2014/0122791 in view of Venkatesh, et al. (hereafter Venkatesh) US Patent Publication 2018/0165381.

Claim 1, Fingerhut teaches An apparatus (Fig. 1, router 14) comprising: ternary content-addressable memory (TCAM) storing a plurality of entries (Fig. 1, 18, 19), each entry including a state value and a key value,  (Fingerhut: [0037] "The TCAM consists of many identical hardware (e.g., memory) elements called entries that store the VMs...The TCAM can be configured with virtually any desired entry size, depending on the hardware limitations (e.g., memory size) of the TCAM. The TCAM takes a search key as a query, and returns the address of the entry, if any, that contains the search key. Each data bit of the TCAM entry is capable of storing one of three states: 0, 1, or * (wildcard), where a * matches both 0 and 1"),
wherein at least a portion of the key value is capable of being masked when the TCAM is queried by query data, and wherein the TCAM identifies a matching entry in response to being queried by the query data; (Fingerhut: [0039] "each entry calculates a condition (e.g., search key AND mask=value) and produces a "match" or "no match" result"),
one or more storage devices (LPTCAM/SLTCAM) storing operation information (ASICs) for each of the plurality of entries stored in the TCAM, wherein the operation information specifies operations associated with each respective entry in the plurality of entries stored in the TCAM;  (Fingerhut: [0033] "Line card 16(1) can include one or more Label-Partitioned Spans Logic Ternary Content Addressable Memory (LPTCAM) 18. Line card 16(2) can include one or more SpansLogic TCAM (SLTCAM) 19. Each line cards 16(1) and 16(2) can include one or more packet processing Application Specific Integrated Circuits (ASICs), for example, packet processing ASIC 20(1) and 20(2), respectively. In various embodiments, LPTCAM 18 may perform packet classification and SLTCAM 19 may perform IP lookup. A switch fabric 22 may control line cards 16(1) and 16(2). An Adaptive Multilevel Hashing (AMULHASH) module 24 may control IP lookup of SLTCAM 19");
logic connected (ASIC) to the TCAM and the one or more storage devices, wherein the logic is configured perform the operations (comparison) associated with the matching entry. (Fingerhut: [0041] "TCAMs can occupy a large space in the memory element partly due to each entry having its own comparison logic").
Fingerhut does not explicitly teach and an assembler module configured to generate, based on a source code listing, data to be stored in the one or more storage devices and initial values for state data and key data to be presented to the TCAM.
However, Venkatesh does teach and an assembler module (compiler) configured to generate, based on a source code listing, data (instructions) to be stored in the one or more storage devices  (Venkatesh:  [0052] " Instruction stream 202 may be generated by, for example, a compiler, just-in-time interpreter, or other suitable mechanism (which might or might not be included in system 200), or may be designated by a drafter of code resulting in instruction stream 202. For example, a compiler may take application code and generate executable code in the form of instruction stream 202. Instructions may be received by processor core 204 from instruction stream 202. Instruction stream 202 may be loaded to processor core 204 in any suitable manner. For example, instructions to be executed by processor core 204 may be loaded from storage, from other machines, or from other memory, such as memory system 250. The instructions may arrive and be available in resident memory, such as RAM, and may be fetched from storage to be executed by processor core 204"),
and initial values for state data (data value) and key data (index key) to be presented to the TCAM. (Venkatesh: [Abstract] "The accelerator may include a content-associative memory (CAM) storing multiple entries, each of which stores a respective index key and a data value associated with the index key", and [0067]"a specific gather-update-scatter instruction may be defined by three input parameters of the single gather-update-scatter instruction: an identifier of a register that stores an index key for a particular entry in the CAM data structure (the data value of which will serve as an operand for a particular arithmetic or logic operation), an identifier of a register that stores a value identifying the particular arithmetic or logic operation to be performed, and an identifier of a register that stores a scalar data value to serve as another operand for the operation").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Fingerhut to include the teachings of Venkatesh in order to generate instructions and initial key and data values for TCAM search usage (Venkatesh: [0052, 0067]).

Claims 2, 10, and 12-14 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Fingerhut, et al. (hereafter Fingerhut), US Patent Publication 2014/0122791 in view of Venkatesh, et al. (hereafter Venkatesh) US Patent Publication 2018/0165381, and in further view of Gupta, et al. (hereafter Gupta) US Patent 7610269 B1.

Regarding Claim 2, The apparatus of claim 1, Fingerhut teaches wherein to perform the operations associated with the matching entry, the logic is further configured to: present the query data to the TCAM, (Fingerhut: [0039] "when a packet is ready to be classified during the forwarding process, the packet processing ASIC may extract relevant packet header fields from the packet corresponding to the packet classification rules, form the packet header fields into a search key (e.g., 160 bit search key), and send the search key to the TCAM");
receive, from the TCAM, information about the matching entry identified by the TCAM; (Fingerhut: [0201, Fig. 16] "At 130, search key 32 may be compared with the value mask pairs of the applicable rows. At 132, a comparison result 46 may be output");
Fingerhut does not explicitly teach wherein the query data includes state data and key data; generate processed data by performing, based on the information about the matching entry, at least one operation on data stored within the one or more storage devices; output the processed data; determine, based on the information about the matching entry, new state data; determine, based on the information about the matching entry, a new key value; and present new query data to the TCAM, wherein the new query data includes the new state data and the new key value.
However Gupta does teach wherein the query (compare) data includes state data (current state) and key data (character); (Gupta: [Col. 7, Lines 24-34, Fig. 2B] "To implement a state machine that compares an input string with signatures embodied in a search tree, each state transition of the search tree is represented by a corresponding pair of entries in the TCAM 221 and SRAM 222. More specifically, each TCAM entry is logically partitioned into a current state field and a character field, and each SRAM entry is partitioned into a next state field and a result field. The current state field stores a state value (e.g., state number) for a corresponding state, and the character field stores a binary representation of the goto transition associated with the corresponding state"); 
generate processed data (HPM) by performing, based on the information about the matching entry, at least one operation (compare) on data stored within the one or more storage devices; (Gupta: [Col. 7, Lines 42-46, Fig. 3] "The current state provided by register 214 is concatenated with the input character provided by input buffer 211 to form a comparand word that is provided to TCAM 221 for comparison with the TCAM entries stored therein. During compare operations, if there is a matching entry in TCAM 221, the TCAM outputs an index of the highest-priority matching (HPM) entry");
output the processed data (HPM index); (Gupta: [Col. 7, Lines 47-49, Fig. 3] "During compare operations, if there is a matching entry in TCAM 221, the TCAM outputs an index of the highest-priority matching (HPM) entry");
determine, based on the information about the matching entry, new state data (next state value); (Gupta:  [Col. 7, Lines 49-54, Fig. 3] "The HPM index addresses a corresponding location in SRAM 222 that contains the next state information and a result code (if any). The cursor is advanced to cause input buffer 211 to forward the next input character in the input string to comparand register 213, and the next state value read from SRAM 222 is stored in the current state register 214 as the current state (thereby indicating a state transition to the next state)");
determine, based on the information about the matching entry, a new key value (new search key); (Gupta: [Col. 7, Lines 56-58, Fig. 3] "The new search key formed by the concatenation of the next state value read from the SRAM 222 and the next input character from input buffer 211 is then provided to TCAM 221 for the next compare operation");
and present new query data to the TCAM, wherein the new query data includes the new state data and the new key value.  (Gupta: [Col. 7, Lines 56-58, Fig. 3] "The new search key formed by the concatenation of the next state value read from the SRAM 222 and the next input character from input buffer 211 is then provided to TCAM 221 for the next compare operation").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Fingerhut to include the teachings of Gupta in order to compare state and key data to determine a matching entry in a TCAM (Gupta: [Col. 7, Lines 24-58]).

Regarding Claim 10, The apparatus of claim 2, the combination of Fingerhut and Gupta teaches wherein to determine the new key value, the logic is further configured to: determine, further based on information included within the one or more storage devices (SRAM 222), the new key value (new search key). (Gupta: [Col. 7, Lines 56-58, Fig. 3] "The new search key formed by the concatenation of the next state value read from the SRAM 222 and the next input character from input buffer 211 is then provided to TCAM 221 for the next compare operation").
The rational and motivation for adding this teaching of Gupta is the same as for Claim 2.

Regarding Claim 12, The apparatus of claim 2, the combination of Fingerhut and Gupta teaches wherein the logic is further configured to: identify the initial value for the state data (zero); identify the initial value for the key data (input character);  (Gupta: [Col. 7, Lines 39-41, Fig. 2B] "The current state register 214 is initialized to zero (e.g., indicating that the state machine starts at the root node S0), and the cursor is initialized to the start of the input string");
initialize the TCAM with TCAM entry data; (Gupta: [Col. 7, Lines 39-46, Fig. 2B] "The current state register 214 is initialized to zero (e.g., indicating that the state machine starts at the root node S0), and the cursor is initialized to the start of the input string. The current state provided by register 214 is concatenated with the input character provided by input buffer 211 to form a comparand word that is provided to TCAM 221 for comparison with the TCAM entries stored therein");
initialize the one or more storage devices with the initial values for the state data and the key data (character); (Gupta: [Col. 7, Lines 24-34] "To implement a state machine that compares an input string with signatures embodied in a search tree, each state transition of the search tree is represented by a corresponding pair of entries in the TCAM 221 and SRAM 222. More specifically, each TCAM entry is logically partitioned into a current state field and a character field, and each SRAM entry is partitioned into a next state field and a result field. The current state field stores a state value (e.g., state number) for a corresponding state, and the character field stores a binary representation of the goto transition associated with the corresponding state");
identify an end state; (Gupta: [Col. 7, Lines 60-64, Fig. 2B] " This process is repeated in a well-known manner until there is no match in the TCAM or until result code is output from SRAM 222 to indicate that one of the signatures stored in the database is matched by the input string");
and determine if the state data matches the end state.  (Gupta: [Col. 5, Lines 37-42, Fig. 1A] "states S7, S13, S18, S21, and S24 are designated as output states (and shown in bold to indicate such) because if any of those states is reached, a corresponding signature has been matched by the input string, and an output code indicating the matching signature may be provided").
The rational and motivation for adding this teaching of Gupta is the same as for Claim 2.

Regarding Claim 13, The apparatus of claim 12, the combination of Fingerhut and Gupta teaches wherein to generate the data, the assembler module is further configured to: generate the TCAM entry data.  (Gupta: [Col. 4, Lines 25-37] "Embodiments of the present invention include various method steps, which will be described below. The steps may be performed by hardware components or may be embodied in machine-executable instructions, which may be used to cause hardware components (e.g., a processor, programming circuit) programmed with the instructions to perform the steps" where the initialization is described in Gupta in claim 12).
The rational and motivation for adding this teaching of Gupta is the same as for Claim 2.

Regarding Claim 14, Fingerhut teaches presenting, by logic connected to ternary content-addressable memory (TCAM), query data to the TCAM, wherein the query data includes the initial values for the state data (state) and the key data (search key);  (Fingerhut: [0037] "The TCAM consists of many identical hardware (e.g., memory) elements called entries that store the VMs...The TCAM can be configured with virtually any desired entry size, depending on the hardware limitations (e.g., memory size) of the TCAM. The TCAM takes a search key as a query, and returns the address of the entry, if any, that contains the search key. Each data bit of the TCAM entry is capable of storing one of three states: 0, 1, or * (wildcard), where a * matches both 0 and 1");
Fingerhut does not explicitly teach generating, by an assembler module (compiler) and based on a source code listing, data (instructions) to be stored in one or more storage devices, including initial values for state data and key data.
However, Venkatesh does teach and an assembler module (compiler) configured to generate, based on a source code listing, data (instructions) to be stored in the one or more storage devices  (Venkatesh:  [0052] " Instruction stream 202 may be generated by, for example, a compiler, just-in-time interpreter, or other suitable mechanism (which might or might not be included in system 200), or may be designated by a drafter of code resulting in instruction stream 202. For example, a compiler may take application code and generate executable code in the form of instruction stream 202. Instructions may be received by processor core 204 from instruction stream 202. Instruction stream 202 may be loaded to processor core 204 in any suitable manner. For example, instructions to be executed by processor core 204 may be loaded from storage, from other machines, or from other memory, such as memory system 250. The instructions may arrive and be available in resident memory, such as RAM, and may be fetched from storage to be executed by processor core 204"),
including initial values for state data (data value) and key data (index key); (Venkatesh: [Abstract] "The accelerator may include a content-associative memory (CAM) storing multiple entries, each of which stores a respective index key and a data value associated with the index key", and [0067]"a specific gather-update-scatter instruction may be defined by three input parameters of the single gather-update-scatter instruction: an identifier of a register that stores an index key for a particular entry in the CAM data structure (the data value of which will serve as an operand for a particular arithmetic or logic operation), an identifier of a register that stores a value identifying the particular arithmetic or logic operation to be performed, and an identifier of a register that stores a scalar data value to serve as another operand for the operation").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Fingerhut to include the teachings of Venkatesh in order to generate instructions and initial key and data values for TCAM search usage (Venkatesh: [0052, 0067]).
The combination of Fingerhut and Venkatesh does not explicitly teach receiving, by the logic and from the TCAM, information about a matching address identified by the TCAM; generating processed data by performing, by the logic and based on the information about the matching address, at least one operation on data stored within one or more storage devices, outputting, by the logic, the processed data; determining, by the logic and based on the data stored in the one or more storage devices, new state data; determining, by the logic and based on the data stored in the one or more storage devices, a new key value; and presenting, by the logic, new query data to the TCAM, wherein the new query data includes the new state data and the new key value.
However Gupta does teach receiving, by the logic and from the TCAM, information about a matching address identified by the TCAM;  (Gupta:  [Col. 7, Lines 47-49, Fig. 3]  "During compare operations, if there is a matching entry in TCAM 221, the TCAM outputs an index of the highest-priority matching (HPM) entry");
generating processed data by performing, by the logic and based on the information about the matching address, at least one operation on data stored within one or more storage devices, (Gupta: [Col. 7, Lines 42-46, Fig. 3] “The current state provided by register 214 is concatenated with the input character provided by input buffer 211 to form a comparand word that is provided to TCAM 221 for comparison with the TCAM entries stored therein. During compare operations, if there is a matching entry in TCAM 221, the TCAM outputs an index of the highest-priority matching (HPM) entry");
outputting, by the logic, the processed data (HPM index);  (Gupta:  [Col. 7, Lines 47-49, Fig. 3] " During compare operations, if there is a matching entry in TCAM 221, the TCAM outputs an index of the highest-priority matching (HPM) entry"); 
determining, by the logic and based on the data stored in the one or more storage devices, new state data (next state value); (Gupta: [Col. 7, Lines 49-54, Fig. 3] "The HPM index addresses a corresponding location in SRAM 222 that contains the next state information and a result code (if any). The cursor is advanced to cause input buffer 211 to forward the next input character in the input string to comparand register 213, and the next state value read from SRAM 222 is stored in the current state register 214 as the current state (thereby indicating a state transition to the next state)");
determining, by the logic and based on the data stored in the one or more storage devices, a new key value (new search key); (Gupta: [Col. 7, Lines 56-58, Fig. 3] "The new search key formed by the concatenation of the next state value read from the SRAM 222 and the next input character from input buffer 211 is then provided to TCAM 221 for the next compare operation");
and presenting, by the logic, new query data to the TCAM, wherein the new query data includes the new state data and the new key value.  (Gupta: [Col. 7, Lines 56-58, Fig. 3] "The new search key formed by the concatenation of the next state value read from the SRAM 222 and the next input character from input buffer 211 is then provided to TCAM 221 for the next compare operation").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Fingerhut and Venkatesh to include the teachings of Gupta in order to compare state and key data to determine a matching entry in a TCAM (Gupta: [Col. 7, Lines 24-58]).

Claims 3-6, 9, and 15-18 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Fingerhut, et al. (hereafter Fingerhut), US Patent Publication 2014/0122791 in view of Venkatesh, et al. (hereafter Venkatesh) US Patent Publication 2018/0165381, and Gupta, et al. (hereafter Gupta) US Patent 7610269 B1, and in further view of Wang, et al. (hereafter Wang) US Patent Publication 2009/0300759 A1.

Regarding Claim 3, The apparatus of claim 2, the combination of Fingerhut, Venkatesh, and Gupta teaches wherein the network packet headers include at least one of an Ethernet packet header, a VLAN packet header, and an IP version 4 packet header.  (Fingerhut: [0095] "a communication link may represent any electronic link supporting a LAN environment such as, for example, cable, Ethernet, wireless technologies (e.g., IEEE 802.11x)...etc." where it is obvious that packet headers comply with these networks).
The combination of Fingerhut, Venkatesh, and Gupta does not explicitly teach wherein the one or more storage devices include a packet buffer that stores information about incoming packets, and wherein to generate processed data, the logic is further configured to: perform network packet header parsing operations on network packet headers stored within the packet buffer.
However, Wang does teach wherein the one or more storage devices include a packet buffer (Packet buffer 104) that stores information about incoming packets, (Wang: [0022, Fig. 1] "Packet buffer 104 facilitates processing of packets received by router 100 by providing a repository for storing the received packets");
and wherein to generate processed data, the logic is further configured to: perform network packet header parsing operations on network packet headers stored within the packet buffer, (Wang: [0023, Fig. 1] "forwarding handler 108 may extract information from one or more headers (e.g., Layer 2 header, Layer 3 header) of a packet (which may be stored in packet buffer 104) to determine an output port 103 for the packet"),
wherein the network packet headers include at least one of an Ethernet packet header, a VLAN packet header, and an IP version 4 packet header.  (Fingerhut: [0095] "a communication link may represent any electronic link supporting a LAN environment such as, for example, cable, Ethernet, wireless technologies (e.g., IEEE 802.11x)...etc." where it is obvious that packet headers comply with these networks).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Fingerhut, Venkatesh, and Gupta to include the teachings of Wang in order to include a packet buffer with the TCAM and perform parsing on the packet headers stored within the packet buffer (Wang; [0023]).

Regarding Claim 4, The apparatus of claim 3, the combination of Fingerhut, Venkatesh, Gupta, and Wang teaches wherein to generate processed data, the logic is further configured to: extract data from the packet buffer. (Wang: [0023, Fig. 1] "forwarding handler 108 may extract information from one or more headers (e.g., Layer 2 header, Layer 3 header) of a packet (which may be stored in packet buffer 104) to determine an output port 103 for the packet").
The rational and motivation for adding this teaching of Wang is the same as for Claim 3.

Regarding Claim 5, The apparatus of claim 3, the combination of Fingerhut, Venkatesh, Gupta, and Wang teaches wherein to generate processed data, the logic is further configured to: perform one or more arithmetic operations on data stored within the one or more storage devices. (Venkatesh: [0063, Fig. 2] "GUSA 230 may include circuitry to perform arithmetic or logic operations that modify key-value pairs resident in CAM data structure 234. In another embodiment, GUSA 230 may include circuitry to store key-value pairs on which arithmetic or logic operations have been performed in CAM data structure 234").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Fingerhut, Venkatesh, Gupta, and Wang to include the teachings of Venkatesh in order to perform one or more arithmetic operations on data stored in the TCAM data structure (Venkatesh: [0063]).

Regarding Claim 6, The apparatus of claim 3, the combination of Fingerhut, Venkatesh, Gupta, and Wang teaches wherein the one or more storage devices include an array of registers (configuration registers), and wherein to generate processed data, the logic (Processor 200) is further configured to: store additional data (prefixes) within the array of registers, wherein the additional data includes data not included within the incoming packets.  (Fingerhut: [0211] "Processor 200 may be charged with loading appropriate configuration registers and memory elements in SLTCAM 19 with prefixes. Once loaded, SLTCAM 19 can operate independently of AMULHASH module 24, comparing search keys with stored prefixes").

Regarding Claim 9, The apparatus of claim 3, the combination of Fingerhut, Venkatesh, Gupta, and Wang teaches wherein to determine the new key value, the logic is further configured to: access data from the packet buffer (input buffer 211).  (Gupta: [Col. 7, Lines 35-38, Fig. 2B]  "The input buffer 211 stores characters of the input string, and cursor register 212 stores a cursor that points to a current input character that is to be forwarded to comparand register 213").
The rational and motivation for adding this teaching of Gupta is the same as for Claim 3.

Claim 15, The method of claim 14, the combination of Fingerhut, Venkatesh, and Gupta teaches wherein the network packet headers include at least one of an Ethernet packet header, a VLAN packet header, and an IP version 4 packet header.  (Fingerhut: [0095] "a communication link may represent any electronic link supporting a LAN environment such as, for example, cable, Ethernet, wireless technologies (e.g., IEEE 802.11x)...etc." where it is obvious that packet headers comply with these networks).
The combination of Fingerhut and Gupta does not explicitly teach wherein the one or more storage devices include a packet buffer that stores information about incoming packets, and wherein generating the processed data includes: performing network packet header parsing operations on network packet headers stored within the packet buffer.
However, Wang does teach wherein the one or more storage devices include a packet buffer (Packet buffer 104) that stores information about incoming packets, (Wang: [0022, Fig. 1] "Packet buffer 104 facilitates processing of packets received by router 100 by providing a repository for storing the received packets");
and wherein generating the processed data includes: performing network packet header parsing operations on network packet headers stored within the packet buffer, (Wang: [0023, Fig. 1] "forwarding handler 108 may extract information from one or more headers (e.g., Layer 2 header, Layer 3 header) of a packet (which may be stored in packet buffer 104) to determine an output port 103 for the packet"),
wherein the network packet headers include at least one of an Ethernet packet header, a VLAN packet header, and an IP version 4 packet header.  (Fingerhut: [0095] "a communication link may represent any electronic link supporting a LAN environment such as, for example, cable, Ethernet, wireless technologies (e.g., IEEE 802.11x)...etc." where it is obvious that packet headers comply with these networks).
(Wang; [0023]).

Regarding Claim 16, The method of claim 14, the combination of Fingerhut, Venkatesh, Gupta, and Wang teaches wherein generating processed data includes: extracting data from the packet buffer.  (Wang: [0023, Fig. 1] "forwarding handler 108 may extract information from one or more headers (e.g., Layer 2 header, Layer 3 header) of a packet (which may be stored in packet buffer 104) to determine an output port 103 for the packet").
The rational and motivation for adding this teaching of Wang is the same as for Claim 3.

Regarding Claim 17, The method of claim 15, the combination of Fingerhut, Venkatesh, Gupta, and Wang teaches wherein generating processed data includes: performing one or more arithmetic operations on data stored within the one or more storage devices. (Venkatesh: [0063, Fig. 2] "GUSA 230 may include circuitry to perform arithmetic or logic operations that modify key-value pairs resident in CAM data structure 234. In another embodiment, GUSA 230 may include circuitry to store key-value pairs on which arithmetic or logic operations have been performed in CAM data structure 234").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Fingerhut, Venkatesh, Gupta, and Wang to include the teachings of Venkatesh in order to perform one or more arithmetic operations on data stored in the TCAM data structure (Venkatesh: [0063]).

Claim 18, The method of claim 14, the combination of Fingerhut, Venkatesh, Gupta, and Wang teaches wherein the one or more storage devices include an array of registers (configuration registers), and wherein to generate processed data, the logic (Processor 200) is further configured to: store additional data (prefixes) within the array of registers, wherein the additional data includes data not included within the incoming packets.  (Fingerhut: [0211] "Processor 200 may be charged with loading appropriate configuration registers and memory elements in SLTCAM 19 with prefixes. Once loaded, SLTCAM 19 can operate independently of AMULHASH module 24, comparing search keys with stored prefixes").

Claims 7 and 19 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Fingerhut, et al. (hereafter Fingerhut), US Patent Publication 2014/0122791 in view of Venkatesh, et al. (hereafter Venkatesh) US Patent Publication 2018/0165381, and Gupta, et al. (hereafter Gupta) US Patent 7610269 B1, and Wang, et al. (hereafter Wang) US Patent Publication 2009/0300759 A1, and in further view of Gai, et al. (hereafter Gai) US Patent Publication 2005/0165966 A1 (Applicant’s IDS 7/16/2020).

Regarding Claim 7, The apparatus of claim 3, the combination of Fingerhut, Venkatesh, Gupta, and Wang does not explicitly teach wherein to generate processed data, the logic is further configured to: shift data out of the packet buffer. 
However, Gai does teach wherein to generate processed data, the logic is further configured to: shift data out of the packet buffer.   (Gai: [0034, Fig. 3] "The pattern matching engine 260 further includes a message buffer 306 for storing a network message to be evaluated, and a barrel shifter 308 that is connected to the message buffer 306 and operatively controlled by the decoder circuit 302 as illustrated by control arrow 312. The barrel shifter 308 is configured to reveal a selected segment or portion of the message stored in buffer 306 as directed by the decoder circuit 302. Decoder circuit 302 essentially "slides" [i.e. shift] the barrel shifter 306 along the message buffer 306 as illustrated by double arrow 313 so as to reveal the selected window. The barrel shifter 308 is further coupled to the CAM 304 so as to load [shift] the retrieved message portion into a message space 310 of a CAM input 314").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Fingerhut, Venkatesh, Gupta, and Wang to include the teachings of Gai in order to shift data out of the packet buffer (Gai: [0034]).

Regarding Claim 19, The method of claim 15, the combination of Fingerhut, Venkatesh, Gupta, and Wang does not explicitly teach wherein generating processed data includes: shifting data out of the packet buffer. 
However, Gai does teach wherein generating processed data includes: shifting data out of the packet buffer.   (Gai: [0034, Fig. 3] "The pattern matching engine 260 further includes a message buffer 306 for storing a network message to be evaluated, and a barrel shifter 308 that is connected to the message buffer 306 and operatively controlled by the decoder circuit 302 as illustrated by control arrow 312. The barrel shifter 308 is configured to reveal a selected segment or portion of the message stored in buffer 306 as directed by the decoder circuit 302. Decoder circuit 302 essentially "slides" [i.e. shift] the barrel shifter 306 along the message buffer 306 as illustrated by double arrow 313 so as to reveal the selected window. The barrel shifter 308 is further coupled to the CAM 304 so as to load [shift] the retrieved message portion into a message space 310 of a CAM input 314").
(Gai: [0034]).

Claims 8 and 20 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Fingerhut, et al. (hereafter Fingerhut), US Patent Publication 2014/0122791 in view of Venkatesh, et al. (hereafter Venkatesh) US Patent Publication 2018/0165381, and Gupta, et al. (hereafter Gupta) US Patent 7610269 B1, and Wang, et al. (hereafter Wang) US Patent Publication 2009/0300759 A1, and in further view of Hasani, et al. (hereafter Hasani) US Patent 5805808.

Regarding Claim 8, The apparatus of claim 3, the combination of Fingerhut, Venkatesh, Gupta, and Wang does not explicitly teach wherein the one or more storage devices include a parsed result vector, and wherein to output the processed data, the logic is further configured to: write data to the parsed result vector bus.
However, Hasani does teach wherein the one or more storage devices include a parsed result vector bus (RMC bus 172), and wherein to output the processed data, the logic is further configured to: write data to the parsed result vector bus.  (Hasani: [Col. 5, Lines 4-9, Fig. 3] "parser 180 utilizes information obtained by snooping on RMC bus 172 in conjunction with data contained in parser data base 182 to produce forwarding vector 184. Forwarding vector 184 then controls the fate of a packet traveling on RMC bus 172 into packet memory controller 188").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Fingerhut, Venkatesh, Gupta, and Wang to include the teachings of Hasani in order to include a parsed result vector bus in which to write output data to (Hasani: [Col. 5, Lines 4-9].

Regarding Claim 20, Fingerhut teaches A device (Fig. 1, router 14) for parsing network packet headers, (Fingerhut: [0036] "In a typical router, implementing features such as access control lists (ACLs), Quality of Service classification (QoS), policy based routing (PBR), and longest prefix match of a packet's destination IP address in a forwarding information base (FIB), can involve classifying a packet during packet forwarding, based on certain values in specific packet header fields [i.e.parsing]"),
comprising: ternary content-addressable memory (TCAM); (Fingerhut: [Fig. 1, LPTCAM 18, SLTCAM 19]);
one or more storage devices including an array of registers;   (Fingerhut: [0211] "Processor 200 may be charged with loading appropriate configuration registers and memory elements in SLTCAM 19 with prefixes. Once loaded, SLTCAM 19 can operate independently of AMULHASH module 24, comparing search keys with stored prefixes").
wherein the logic is configured to: present query data to the TCAM, wherein the query data includes state data and key data, (Fingerhut: [0037] "The TCAM consists of many identical hardware (e.g., memory) elements called entries that store the VMs...The TCAM takes a search key as a query, and returns the address of the entry, if any, that contains the search key. Each data bit of the TCAM entry is capable of storing one of three states: 0, 1, or * (wildcard), where a * matches both 0 and 1"),
storing data within the array of registers, (Fingerhut: [0211] "Processor 200 may be charged with loading appropriate configuration registers and memory elements in SLTCAM 19 with prefixes. Once loaded, SLTCAM 19 can operate independently of AMULHASH module 24, comparing search keys with stored prefixes").
 performing an arithmetic operation, and an assembler module configured to generate, based on a source code listing, data to be stored in the one or more storage devices and initial values for state data and key data to be presented to the TCAM.
However, Venkatesh does teach performing an arithmetic operation, (Venkatesh: [0063, Fig. 2] "GUSA 230 may include circuitry to perform arithmetic or logic operations that modify key-value pairs resident in CAM data structure 234. In another embodiment, GUSA 230 may include circuitry to store key-value pairs on which arithmetic or logic operations have been performed in CAM data structure 234"), 
and an assembler module (compiler) configured to generate, based on a source code listing, data (instructions) to be stored in the one or more storage devices (Venkatesh:  [0052] " Instruction stream 202 may be generated by, for example, a compiler, just-in-time interpreter, or other suitable mechanism (which might or might not be included in system 200), or may be designated by a drafter of code resulting in instruction stream 202. For example, a compiler may take application code and generate executable code in the form of instruction stream 202. Instructions may be received by processor core 204 from instruction stream 202. Instruction stream 202 may be loaded to processor core 204 in any suitable manner. For example, instructions to be executed by processor core 204 may be loaded from storage, from other machines, or from other memory, such as memory system 250. The instructions may arrive and be available in resident memory, such as RAM, and may be fetched from storage to be executed by processor core 204"),
and initial values for state data (data value) and key data (index key) to be presented to the TCAM. (Venkatesh: [Abstract] "The accelerator may include a content-associative memory (CAM) storing multiple entries, each of which stores a respective index key and a data value associated with the index key", and [0067]"a specific gather-update-scatter instruction may be defined by three input parameters of the single gather-update-scatter instruction: an identifier of a register that stores an index key for a particular entry in the CAM data structure (the data value of which will serve as an operand for a particular arithmetic or logic operation), an identifier of a register that stores a value identifying the particular arithmetic or logic operation to be performed, and an identifier of a register that stores a scalar data value to serve as another operand for the operation").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Fingerhut to include the teachings of Venkatesh in order to generate instructions and initial key and data values for TCAM search usage (Venkatesh: [0052, 0067]).
The combination of Fingerhut and Venkatesh does not explicitly teach a packet buffer that stores information about incoming packets; and logic connected to the TCAM (110), the one or more storage devices, and the packet buffer, wherein the at least one operation includes at least one of extracting data from the packet buffer.
However, Wang does teach a packet buffer that stores information about incoming packets; (Wang: [0022, Fig. 1] "Packet buffer 104 facilitates processing of packets received by router 100 by providing a repository for storing the received packets");
and logic connected to the TCAM (110), the one or more storage devices, and the packet buffer, (Wang: [0020] "router 100 comprises an input port 102, an output port 103, a packet buffer 104, a packet memory interface 106, a Layer2/Layer 3 forwarding handler 108, a ternary content addressable memory (TCAM) 110, a TCAM interface 112, a PRAM 114, an attack prevention module 116, and a microprocessor 118"),
wherein the at least one operation includes at least one of extracting data from the packet buffer,  (Wang: [0023, Fig. 1] "forwarding handler 108 may extract information from one or more headers (e.g., Layer 2 header, Layer 3 header) of a packet (which may be stored in packet buffer 104) to determine an output port 103 for the packet"),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Fingerhut and Venkatesh to include the teachings of Wang in order to include a packet buffer with the TCAM and perform parsing on the packet headers stored within the packet buffer (Wang; [0023]).
The combination of Fingerhut, Venkatesh, and Wang does not explicitly teach receive, from the TCAM, information about a matching address identified by the TCAM,  generate processed data by performing, based on the information about the matching address, at least one operation on data stored within the one or more storage devices, determine, based on the information about the matching address, new state data, determine, based on the information about the matching address, a new key value, and present new query data to the TCAM, wherein the new query data includes the new state data and the new key value.
However Gupta does teach receive, from the TCAM, information about a matching address identified by the TCAM,  (Gupta:  [Col. 7, Lines 47-49, Fig. 3]  "During compare operations, if there is a matching entry in TCAM 221, the TCAM outputs an index of the highest-priority matching (HPM) entry"),
generate processed data by performing, based on the information about the matching address, at least one operation on data stored within the one or more storage devices (SRAM 222), (Gupta: [Col. 7, Lines 49-56, Fig. 3]  "The HPM index addresses a corresponding location in SRAM 222 that contains the next state information and a result code (if any). The cursor is advanced to cause input buffer 211 to forward the next input character in the input string to comparand register 213, and the next state value read from SRAM 222 is stored in the current state register 214 as the current state (thereby indicating a state transition to the next state). The new search key formed by the concatenation of the next state value read from the SRAM 222 and the next input character from input buffer 211 is then provided to TCAM 221 for the next compare operation");
determine, based on the information about the matching address, new state data (next state value), (Gupta: [Col. 7, Lines 49-54, Fig. 3] "The HPM index addresses a corresponding location in SRAM 222 that contains the next state information and a result code (if any). The cursor is advanced to cause input buffer 211 to forward the next input character in the input string to comparand register 213, and the next state value read from SRAM 222 is stored in the current state register 214 as the current state (thereby indicating a state transition to the next state)"),
determine, based on the information about the matching address, a new key value (new search key), (Gupta: [Col. 7, Lines 56-58, Fig. 3] "The new search key formed by the concatenation of the next state value read from the SRAM 222 and the next input character from input buffer 211 is then provided to TCAM 221 for the next compare operation"),
and present new query data to the TCAM, wherein the new query data includes the new state data and the new key value.  (Gupta: [Col. 7, Lines 56-58, Fig. 3] "The new search key formed by the concatenation of the next state value read from the SRAM 222 and the next input character from input buffer 211 is then provided to TCAM 221 for the next compare operation").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Fingerhut, Venkatesh and Wang to include the teachings of Gupta in order to compare state and key data to determine a matching entry in a TCAM (Gupta: [Col. 7, Lines 24-58]).
Continuing, the combination of Fingerhut, Venkatesh, Wang, and Gupta does not explicitly teach and writing data to an output bus, output the processed data.
However Hasani does teach and writing data to an output bus, output the processed data,  (Hasani: [Col. 5, Lines 4-9, Fig. 3] "parser 180 utilizes information obtained by snooping on RMC bus 172 in conjunction with data contained in parser data base 182 to produce forwarding vector 184. Forwarding vector 184 then controls the fate of a packet traveling on RMC bus 172 into packet memory controller 188").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Fingerhut, Venkatesh, Wang, and Gupta to include the teachings of Hasani in order to include a parsed result vector bus in which to write output data to (Hasani: [Col. 5, Lines 4-9].

Claim 11 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Fingerhut, et al. (hereafter Fingerhut), US Patent Publication 2014/0122791 in view of Gupta, et al. (hereafter Gupta) US Patent 7610269 B1, and in further view of Greenfield, et al. (hereafter Greenfield) US Patent Publication 2015/0106677 A1.

Regarding Claim 11, The apparatus of claim 2, the combination of Fingerhut and Gupta does not explicitly teach wherein the one or more storage devices include an array of registers, and wherein to determine the new key value, the logic is further configured to: access data from the array of registers. 
However, Greenfield does teach wherein the one or more storage devices include an array of registers, and wherein to determine the new key value, the logic is further configured to: access data from the array of registers.  (Greenfield: [0016] "The index that is chosen is likely to be used to perform subsequent access to another data array such as an SRAM, register array, etc. to acquire needed data" where Gupta Fig. 3 indicates accessing SRAM or a register array for the new key).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Fingerhut, and Gupta to include the teachings of (Greenfield: [0016]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.L.S/Examiner, Art Unit 2416                                           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416